Citation Nr: 0719892	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  98-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
including as due to a qualifying chronic disability.

2.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
including as due to a qualifying chronic disability.

3.  Entitlement to service connection for headaches, 
including as due to a qualifying chronic disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for otitis externa of 
the right ear.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had verified active duty service from May 1968 to 
April 1970, from February 1971 to February 1974, and from 
January 1991 to June 1991.  He also served on active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the National Guard from 1974 to 1992.  The veteran had 
active duty service in Southwest Asia from February 10, 1991 
to May 29, 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This case was remanded by the Board in August 2005 to comply 
with the duty to notify and assist a claimant, and to 
schedule a personal hearing at the RO.  That notice and 
development has now been completed, and the case has now been 
returned to the Board for further appellate consideration.  
The personal hearing at the RO that was scheduled for August 
2006 was rescheduled for October 2006 because the veteran 
reported he was unable to attend due to car trouble.  In an 
October 2006 statement, the veteran canceled the request for 
a personal hearing that had been scheduled for October 2006.  

The August 2005 Board order remanded the issue of service 
connection for PTSD for the RO to issue a statement of the 
case on this issue.  Pursuant to the Board's order, the RO 
issued a statement of the case in May 2006 on the issue of 
service connection for PTSD.  The veteran indicated in 
writing on June 23, 2006 that he received the statement of 
the case, and requested a 60 day extension to submit a 
substantive appeal and submit evidence; however, the record 
reflects that the veteran did not thereafter submit a 
substantive appeal on the issue of service connection for 
PTSD.  For this reason, the issue of service connection for 
PTSD is not in appellate status before the Board.  The Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  The veteran's complaints of neck disorder are related by 
competent medical evidence to diagnosed cervical degenerative 
joint disease; a neck or cervical spine injury or disease is 
not shown in service; arthritis of the cervical spine did not 
manifest to a compensable degree within one year of service 
separation; a cervical spine disorder has not been continuous 
since service separation; and the weight of the competent 
medical evidence shows that currently diagnosed cervical 
degenerative joint disease is not related to any in-service 
injury or disease. 

2.  The veteran's complaints of (non-PTSD) psychiatric 
disorder are related by competent medical evidence to 
diagnosed recurrent major depression; psychiatric symptoms 
are not shown in service; recurrent major depression has not 
been continuous since service separation; and the weight of 
the competent medical evidence shows that currently diagnosed 
recurrent major depression is not related to any in-service 
injury or disease.

3.  The veteran's complaints of headaches are related by 
competent medical evidence to diagnosed tension type 
headaches; headaches are not shown in service; tension type 
headaches have not been continuous since service separation; 
and the weight of the competent medical evidence shows that 
currently diagnosed tension type headaches are not related to 
any in-service injury or disease.

4.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed hypertension is caused by his 
service-connected diabetes mellitus.  

5.  The weight of the competent medical evidence shows that 
the veteran does not have a current disability of otitis of 
the right ear.

6.  The weight of the competent medical evidence shows that 
the veteran does not have a current disability of sinusitis.

7.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the 
veteran's currently diagnosed leiomyomas are related to his 
active duty service.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for cervical 
degenerative joint disease, including as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2006).

2.  Service connection is not warranted for a psychiatric 
disorder other than PTSD, including as due to a qualifying 
chronic disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2006).

3.  Service connection is not warranted for headaches, 
including as due to a qualifying chronic disability.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2006).

4.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for hypertension as 
secondary to service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006).



5.  Service connection is not warranted for otitis externa of 
the right ear.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  Service connection is not warranted for sinusitis.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

7.  With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for a skin disorder of 
leiomyomas.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
February 2001, September 2005, and March 2007 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA medical records, VA examination 
reports, service personnel records, records from the US 
Social Security Administration (SSA), and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's August 2005 remand, the RO issued 
additional notice letters to the appellant (September 2005, 
February 2006), requested and received service personnel 
records (requested February 2006), requested and received VA 
treatment records, requested SSA records (received October 
2005), obtained VA specialty examinations with medical 
opinions (May and June 2006), then readjudicated the 
appellant's claims and issued a Supplemental Statement of the 
Case (January 2007).  The Board finds that VA has 
substantially complied with the Board's August 2005 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  By letter 
issued in March 2007, the veteran was notified of the type of 
evidence necessary to establish an a higher rating or earlier 
effective date if service connection is granted on appeal.  
With regard to the issues of service connection that are 
granted by this Board decision, when implementing the Board's 
grants of service connection, the RO will address any notice 
defect with respect to an initial rating and effective date, 
and the veteran retains the right to appeal the disability 
rating and effective date assigned by the RO.  With regard to 
the denied issues of service connection, because these 
service connection claims are being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra.  The appellant 
has not alleged any prejudice with respect to the timing of 
the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
psychoses, and organic disease of the nervous system, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  "Service in Vietnam" includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.313 (2006). 

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as chloracne, 
and manifests to a degree of 10 percent or more within one 
year from the last exposure to herbicides during the period 
of service, service connection may be presumed.  These 
presumptions are rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2),(5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 
38 C.F.R. § 3.317, the veteran is not required to provide 
competent evidence linking a current disability to an event 
during service.  Gutierrez v. Principi, 19 Vet. App. 1 
(2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Service connection for a Neck Disorder

The veteran had active duty service from May 1968 to April 
1970; active duty service from February 1971 to February 
1974, including service in Vietnam from October 25, 1971 to 
June 22, 1972; and active duty service from January 1991 to 
June 1991, including active duty service in Southwest Asia 
from February 10, 1991 to May 29, 1991.  He also served on 
ACDUTRA and INACDUTRA in the National Guard from 1974 to 
1992.  

The veteran contends that he has a "neck condition" that is 
related to service, and may be due to a qualifying chronic 
disability from his service in the Southwest Asia Theater of 
Operations from February to May 1991.  

Service medical records are negative for complaints, 
findings, or diagnosis of a neck or cervical spine disorder.  
An April 1991 redeployment examination and a June 1991 
service separation examination report reflect that the 
veteran denied a history or current complaints of a neck 
disorder, such as arthritis, bone or joint deformity, or 
recurrent back pain, and his spine was found to be clinically 
normal.  

At a VA spine examination in November 1997, the veteran 
indicated that neck pain began during service in 1991; 
clinical findings included multiple soft tissue masses on the 
skin; and the diagnostic impressions after X-ray findings 
were cervical paravertebral myositis, and cervical spine 
degenerative joint disease associated with disc space 
narrowing at C5-C6. 

At a VA general medical examination in November 1997, the 
veteran gave a history of being hospitalized in Vietnam for a 
neck mass and dermatological pathology of undetermined cause; 
and was diagnosed with cervical spine degenerative joint 
disease associated with disc space narrowing at C5-C6 by X- 
rays.

At a VA examination in June 2006, the diagnosis was cervical 
degenerative joint disease.  The examiner offered the opinion 
that it was unlikely ("less likely than not") that the 
diagnosed cervical degenerative joint disease was related to 
military service, and the diagnosed cervical degenerative 
joint disease was most likely due to ageing.  The bases for 
the opinion include a history that is negative for evidence 
of traumatic injury in service, the veteran's report of onset 
of symptoms in 1997, current clinical findings, and review of 
1997 X-ray findings.  

After a review of the evidence, the Board finds that the 
veteran's complaints of neck disorder are related by 
competent medical evidence to diagnosed cervical degenerative 
joint disease.  Because the symptoms have been attributed to 
a medical diagnosis of known etiology, and the symptoms are 
not a medically unexplained chronic multisymptom illness, the 
Board finds that service connection based on the provisions 
of chronic multisymptom illness is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).  

The evidence also shows that a neck or cervical spine injury 
or disease is not shown in service; arthritis of the cervical 
spine did not manifest to a compensable degree within one 
year of service separation; a cervical spine disorder first 
diagnosed in 1997 has not been continuous since service 
separation; and the weight of the competent medical evidence 
shows that currently diagnosed cervical degenerative joint 
disease is not related to any in-service injury or disease.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a neck disorder, including as due to a qualifying chronic 
disability; the claim must be denied; and the provision for 
resolving reasonable doubt in the veteran's favor is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for a Psychiatric Disorder

The veteran contends that he has a psychiatric disorder other 
than PTSD that is related to service, including service in 
Southwest Asia.  The veteran contends that, after serving in 
the Persian Gulf War, he has had continuing problems with 
lack of concentration, sleep problems, nightmares, anxiety, 
and irritability.  The issue on appeal is entitlement to 
service connection for a non-PTSD psychiatric disorder; 
service connection has been denied for PTSD, and the veteran 
did not timely appeal that rating decision.

Service medical records are negative for complaints, 
findings, or diagnosis of a psychiatric disorder.  After 
service, in October 1997, the veteran was hospitalized at VA 
for atypical depression, and was placed on medication.  At a 
VA mental disorders examination in November 1997, the 
resulting diagnosis was anxiety disorder, not otherwise 
specified.  VA treatment records from February 1998 to June 
2002 show treatment for, and diagnoses of, major depressive 
disorder, PTSD, and anxiety.  

At a VA psychiatric examination in May 2006, the history 
reflects that the first treatment for psychiatric complaints 
was after service in October 1997 when the veteran was 
hospitalized in reaction to his father's suicide and the 
previous death of his mother.  After clinical examination, 
the resulting diagnosis was recurrent major depression.  The 
VA examiner offered the opinion that the veteran's currently 
diagnosed major depression was not due to - not caused by, 
not the result of, not secondary to - any incident during any 
active military service.  

After a review of the evidence, the Board finds that the 
veteran's psychiatric complaints are related by competent 
medical evidence to diagnosed recurrent major depression.  
Because the symptoms have been attributed to a medical 
diagnosis of known etiology, and the symptoms are not a 
medically unexplained chronic multisymptom illness, the Board 
finds that service connection based on the provisions of 
chronic multisymptom illness is not warranted.  38 C.F.R. 
§ 3.317(a)(1)(ii).  

On the question of direct service connection, the evidence 
also shows that psychiatric injury or disease is not shown in 
service; a psychosis did not manifest to a compensable degree 
within one year of service separation; major depression 
disorder first diagnosed in 1997 has not been continuous 
since service separation; and the weight of the competent 
medical evidence shows that currently diagnosed recurrent 
major depression is not related to any in-service injury or 
disease.
For these reasons, the Board finds that a preponderance of 
the evidence is against the claim for service connection for 
a (non-PTSD) psychiatric disorder, including as due to a 
qualifying chronic disability; the claim must be denied; and 
the provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service connection for Headaches

The veteran contends that he has headaches that are related 
to service, and may be due to a qualifying chronic disability 
from his service in the Southwest Asia Theater of Operations 
from February to May 1991.  

Service medical records are negative for complaints, 
findings, or diagnosis of headaches.  After service, at a VA 
neurological examination in November 1997, the veteran 
reported a history of headaches since 1972 that had become 
frequent and severe since August 1997.  The resulting 
diagnosis was headaches of unknown etiology.  

A June 2006 VA neurological examination report reflects 
review of service medical record history, post-service 
treatment history, and November 1997 VA neurological 
examination report history and findings, current clinical 
findings, and a diagnosis of  tension type headaches.  The 
examiner offered the opinion that, although there was no 
clear etiology of the veteran's headaches, cervical spasms 
could cause or worsen these type of headaches; and that it 
was his opinion that the worsening of the veteran's headaches 
in 1997 was not the result of active duty service or inactive 
duty training service, but the headaches had a post-service 
onset. 

After a review of the evidence, the Board finds that the 
veteran's complaints of headaches are related by competent 
medical evidence to diagnosed tension type headaches that 
began after service.  Although the June 2006 VA neurological 
examiner indicated that there was no clear etiology of the 
veteran's headaches, he did indicate a likely etiology of 
cervical spasms associated with a non-service-connected 
cervical spine disability.  The regulations provide that, 
while medically unexplained chronic multisymptom illness may 
include a diagnosed illness without conclusive 
pathophysiology or etiology, a partially understood etiology 
and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  Because the 
symptoms have been attributed to a medical diagnosis of known 
etiology, and the symptoms are not a medically unexplained 
chronic multisymptom illness, the Board finds that service 
connection based on the provisions of chronic multisymptom 
illness is not warranted.  38 C.F.R. § 3.317(a)(1)(ii).  

The evidence also shows that headaches are not shown in 
service; tension type headaches have not been continuous 
since service separation; and the weight of the competent 
medical evidence shows that currently diagnosed tension type 
headaches are not related to any in-service injury or 
disease.  For these reasons, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for headaches, including as due to a 
qualifying chronic disability; the claim must be denied; and 
the provision for resolving reasonable doubt in the veteran's 
favor is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Service connection for Hypertension

The veteran had verified active duty service from May 1968 to 
April 1970, from February 1971 to February 1974, and from 
January 1991 to June 1991.  Service connection has been 
established for diabetes mellitus as presumed due to 
herbicide exposure in Vietnam. 

The veteran did not specifically claim service connection for 
hypertension, but a service connection claim for hypertension 
was inferred from the 1997 VA examination report of a history 
of high blood pressure since 1980 and a current diagnosis of 
hypertension.  

Service medical records reflect that a June 1990 treatment 
record shows a blood pressure reading of 148/100.  A June 
1991 separation examination report shows a blood pressure 
reading of 134/100, and the examiner notated questionably 
high blood pressure.  

At a VA general medical examination in November 1997, the 
veteran gave a history of high blood pressure in 1980, and 
was diagnosed with hypertension.  VA treatment records from 
February 1998 to June 2002 show treatment for, and diagnoses 
of, hypertension.

 At a VA hypertension examination in June 2006, the examiner 
noted a history of diagnosis of hypertension after service in 
1997, and the diagnosis was hypertension.  The examiner 
offered the opinions that the veteran's hypertension did not 
begin during active military service; hypertension did not 
exist prior to the veteran's period of active duty service 
from January 1991 to June 1991; and hypertension did not 
manifest within one year of discharge from the veteran's 
period of active duty service from January 1991 to June 1991, 
including that the elevated blood pressure readings at 
service separation were not sufficient to establish a 
diagnosis of hypertension.  The June 2006 VA hypertension 
examiner did offer the opinion that the veteran's 
hypertension was caused or aggravated by service-connected 
diabetes mellitus.  

After a review of the evidence, the Board finds that the 
weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
currently diagnosed hypertension is caused by his service-
connected diabetes mellitus.  The June 2006 VA examiner's 
opinion relates the veteran's hypertension to his service-
connected diabetes mellitus.  Although there is some evidence 
of high blood pressure readings prior to the 1997 diagnosis 
of hypertension, the evidence does not show that hypertension 
was diagnosed prior to 1997.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, 
service connection is warranted for hypertension as secondary 
to service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 3.310.  

Service connection for Otitis Externa of the Right Ear

The veteran did not specifically claim service connection for 
otitis externa of the right ear, but a service connection 
claim for otitis externa of the right ear was inferred from 
the 1997 VA examination report reflecting clinical findings 
of chronic right otitis externa in the ear canal, and a 
current diagnosis of chronic right external otitis.  

Service medical records include an April 1991 redeployment 
examination report that reveals a rash behind the right ear, 
and the examiner noted that the veteran was not hospitalized 
in Saudi Arabia.  In June 1991, the veteran complained of 
hearing loss in the right ear since Saudi.  An ear, nose and 
throat (ENT) consultation in July 1991 was negative for 
clinical findings.  

VA outpatient treatment records reflect that in September 
1997 the veteran was found to have external otitis.  A 
November 1997 VA (general medical) examination report 
reflects clinical findings of chronic right otitis externa in 
the ear canal, and a current diagnosis of chronic right 
external otitis.  

At a VA ear disease examination in June 2006, the veteran 
reported a history of right ear secretions that were treated 
and cured by using drops prescribed by a private physician, 
and hearing loss of the right ear.  Clinical findings of the 
right ear were normal, and the examiner concluded that this 
was a normal ear examination that evidenced no active disease 
of the right ear.  The examiner offered the opinion that the 
veteran's complaints of hearing loss were not related to the 
otitis externa.  

After a review of the evidence, the Board finds that the 
veteran does not have a current disability of otitis externa 
of the right ear.  While otitis externa of the right ear was 
noted upon examination after service in November 1997, the 
record reflects that the otitis was treated, so there was no 
current disability of otitis by the time of the June 2006 VA 
examination.  On the question of current disability of otitis 
externa of the right ear, the Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  For these reasons, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for otitis externa of the right ear; the 
claim must be denied; and the provision for resolving 
reasonable doubt in the veteran's favor is not applicable.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for Sinusitis

The veteran did not specifically claim service connection for 
sinusitis, but a service connection claim for sinusitis was 
inferred from a 1997 VA examination report reflecting 
clinical findings and diagnosis of left maxillary sinusitis.  

Service medical records are negative for complaints, 
findings, or diagnosis of sinusitis.  An April 1991 
redeployment examination report reflects the veteran denied a 
history or current complaints of sinusitis, and his sinuses 
were found to be clinically normal.  At the service 
separation examination in June 1991, the veteran denied any 
sinus infection in the Southwest Asia service, and his 
sinuses were found to be clinically normal.  

A November 1997 VA (general medical) examination report 
reflects clinical findings and diagnosis of left maxillary 
sinusitis.  At a VA examination in June 2006, the veteran 
reported no treatment for sinusitis; he complained of frontal 
headaches and nasal secretions; and clinical examination was 
normal, with no evidence of sinus disease.  

After a review of the evidence, the Board finds that the 
veteran does not have a current disability of sinusitis.  
While sinusitis was noted upon examination after service in 
November 1997, the record reflects that there was no current 
disability of sinusitis by the time of the June 2006 VA 
examination.  Moreover, even if the November 1997 diagnosis 
of sinusitis were found to constitute competent medical 
evidence of current disability of sinusitis, sinusitis has 
not been related to the veteran's service because the 
veteran's complaints of sinusitis are not shown in service; 
sinusitis has not been continuous since service separation; 
and there is no in-service injury or disease to which the 
diagnosed sinusitis may be related by competent medical 
evidence.  For these reasons, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for sinusitis; the claim must be denied; 
and the provision for resolving reasonable doubt in the 
veteran's favor is not applicable.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

Service connection for a Skin Disorder

The veteran contends that, after serving in the Persian Gulf 
War, he has repeatedly sought VA treatment for a skin rash.  

Service medical records show that the veteran was treated for 
skin rashes/disorders on various parts of his body in January 
1972 (tinea cruris), May 1972, April 1973, and May 1973.  
Reserve service treatment records note a hepatic lesion of 
the right neck diagnosed as herpes zoaster.  An April 1991 
redeployment examination report reflects the finding of a 
rash behind the right ear.  At the service separation 
examination in June 1991, the veteran indicated that he had 
rash, skin infection, or sores in the Southwest Asia service, 
but denied current skin disorder.

Private treatment records from St. Luke's Episcopal Hospital 
and the Hospital Dumas in Ponce reveal treatment for skin 
disorders and lesions in August 1982, March 1983, August 
1986, October 1986, November 1986, December 1987, and August 
1988.

At a November 1997 VA skin disease examination, the veteran 
reported a several year history of nodules on the right post-
auricular area, and a several month history of rash in the 
low back and inguinal area.  He complained of pain and 
itching.  Clinical findings included multiple fleshy nodules 
and papules in the right retroauricular aria, scaly 
erythematous plaques in the low back, and hyperpigmentation 
in the groins.  The resulting diagnoses were psoriasiform 
dermatitis in the low back; intertrigo; and leiomyoma (by 
biopsy).  

At a VA skin disease examination in May 2006, the history 
included excision of leiomyoma from the right post-auricular 
area in 1998 that required skin grafting, with residual scar, 
numbness, and papular growth in the previously affected area 
and over the left cheek.  The diagnosis was leiomyoma.  The 
examiner offered the opinion that the veteran's leiomyomas 
began and were aggravated during military service. 

Although the veteran is presumed to have been exposed to 
Agent Orange in service, the evidence does not show that that 
the veteran has developed a skin disability that is on the 
list of diseases of which service connection may be related 
to herbicide exposure in service.  See 38 C.F.R. § 3.309(e).   

Direct service connection may be granted for any disease 
diagnosed after discharge when all the evidence establishes 
that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Considering service connection as directly 
incurred in service, because the veteran had service in 
Vietnam, his exposure to herbicides is presumed.  

After a review of the evidence, the Board finds that the 
weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
currently diagnosed leiomyomas are related to his active duty 
service.  The May 2006 VA skin disease examination report 
reflects the opinion that the currently diagnosed leiomyomas 
were related to active duty service.  With the resolution of 
reasonable doubt in the veteran's favor, service connection 
is warranted for a skin disorder of leiomyomas.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a neck disorder, including as due to a 
qualifying chronic disability, is denied.

Service connection for a psychiatric disorder, other than 
PTSD, including as due to a qualifying chronic disability, is 
denied. 

Service connection for headaches, including as due to a 
qualifying chronic disability, is denied. 

Service connection for hypertension, as secondary to service-
connected diabetes mellitus, is granted.

Service connection for otitis externa of the right ear is 
denied.

Service connection for sinusitis is denied.

Service connection for a skin disorder of leiomyomas is 
granted.  


____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


